Carley, Judge.
Appellant was tried before a jury and convicted of child molestation. He appeals from the conviction and sentence entered thereon.
Appellant contends that the state failed to prove venue. “Evidence of venue, though slight, is sufficient in the absence of conflicting evidence. [Cit.] Venue may be proved by circumstantial as well as direct evidence.” Loftin v. State, 230 Ga. 92, 93 (2) (195 SE2d 402) (1973). The evidence in the instant case, direct and circumstantial, was sufficient, in the absence of any conflicting evidence, to prove that the crime committed by appellant occurred in Fulton County. See generally Cole v. State, 162 Ga. App. 353 (291 SE2d 427) (1982).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.